Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant has submitted an affidavit from Dr. Heinrich Haas on 17 February 2021.  The Haas declaration describes the technical problem of delivering mRNA and small water-soluble drugs in the same formulation (item 6).  The Haas declaration also describes the use of liposomes as “not ideally suited” for this co-deliver because of the leakiness of the liposomes would permit the small water-soluble drugs to escape the liposome before delivery of the mRNA to the target tissues upon intravenous delivery (item 6).  Therefore, the affiant found it unexpected that their formulation would be successful in delivering both the zolendronic acid and mRNA to the spleen simultaneously (item 7).  In the remaining portions of the affidavit, the affiant points to differences between the prior art used by the examiner in the rejection of record and what was expected to a person of ordinary skill in the art.  Accordingly, the examiner finds the Haas declaration sufficient to overcome the pending rejections.  The examiner withdraws all pending rejections.  The examiner allows the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 45, 46, 49 and 60-64 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633